DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed 12/15/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joshua S. Matloff on March 12, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 7-8 and 15-16 have been cancelled.
In claim 1, 
     "ground" on line 13 has been deleted and replaced by --a ground--, 
     "ground" on line 15 has been deleted and replaced by --the ground--, 
     “first terminal” on line 15 has been deleted and replaced by --the first terminal--, and
     “first terminal” on line 16 has been deleted and replaced by --the first terminal--;
In claims 3, 4, 5, 11, 12 and 13 
     “a first control” on line 2 has been deleted and replaced by --the first control-- respectively,

respectively;
In claim 9, 
     "a first, second, and third transistor in a circuit" on line 2 has been deleted and replaced by
 --a first transistor in a circuit, a second transistor in the circuit, and a third transistor in 
the circuit--, 
     "ground, and third" on line 17 has been deleted and replaced by --a ground, and the third--, 
     "ground” on line 18 has been deleted and replaced by --the ground--, and
     “first terminal of the second resistor, and first” on line 19 has been deleted and replaced by 
               --the first terminal of the second resistor, and the first--.
Allowable Subject Matter
Claims 1-6, 9-14, 17-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
one of ordinary skill in the art would not have been motivated to modify the teaching of Park to further includes, among other things, the specific of a method comprising programming a plurality of control signals that specify a target resistance and a target voltage, generating a plurality of gate signals, and sending the plurality of gate signals to (a) a first transistor coupled to allow current to flow from a voltage source and through a first resistor from a first terminal of the first resistor to a second terminal of the first resistor, (b) a second transistor coupled to allow current to flow from a first terminal of a second resistor to a second terminal of the second resistor to a ground, and (c) third transistor coupled to allow current to flow from a first terminal of a third resistor to a second terminal of the third resistor to the ground, where the second terminal of the first resistor, the first terminal of the second resistor, and the first terminal of the third resistor are coupled at a common node configured to control a current flow in the circuit (claim 1), the specific of a system comprising a signal generation circuit configured to generate a plurality of gate signals based on a plurality of control signals that specify a target resistance and a target voltage where the first transistor is coupled to allow current to flow from a voltage source and through a first resistor from a first terminal of the first resistor to a second terminal of the first resistor, a second transistor is coupled to allow current to flow from a first terminal of a second resistor to a second terminal of the second resistor to a ground, and third transistor is coupled to allow current to flow from a first terminal of a third resistor to a second terminal of the third resistor to the ground, where the second terminal of the first resistor, the first terminal of the second resistor, and the first terminal of the third resistor are coupled at a common node (claim 9), the specific of a method comprising programming a plurality of control signals that specify a target resistance and a target voltage in a circuit, generating a plurality of gate signals, and providing, as an output, a signal with the target voltage and target resistance where the first logic operation represents an AND operation of the second control signal and an inverse of the first control signal, and the second logic operation represents an OR operation of the inverse of the first control signal and the inverse of the second control signal (claim 19), the specific of a system comprising a signal generation circuit configured to generate a plurality of gate signals, the plurality of gate signals including that specify a target resistance and a target voltage in the circuit, where the at least one transistor is configured to receive, respectively, one of the plurality of gate signals, the circuit providing, as an output, a signal with the target voltage and target resistance where the first logic operation represents an AND operation of the second control signal and the inverse of the first control signal, and the second logic operation represents an OR operation of the inverse of the first control signal and the inverse of the second control signal (claim 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

Examiner, Art Unit 2844
	
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844